DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendments filled October 14, 2021 have been entered. Claims 1-17 and 19-21 are currently pending. Claims 1-2, 7-8, and 12-13 have been amended. 

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered and they are persuasive as they drawn to the amended subject matter. A new rejection has been made in view of Sanders US 2015/0297881 A1 in view of Palma US 2005/0107739.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US 2015/0297881 A1 (hereafter referred to as Sanders1) in view of Sander et al. US 2015/0297454 A1 (hereafter referred to as Sanders2) and in futher view of Palma US 2005/0107739 A1.

With regards to claim 1, Sanders1 discloses a syringe adapter (abstract) comprising: 
-a housing (10, figure 10) having a first end and a second end positioned opposite the first end (see annotated figure 1 below), the housing comprising
 a first portion comprising a wall enclosing an interior of the housing (see annotated figure 1 below), and 
a second portion comprising a wall enclosing the interior of the housing connected to the wall of the first portion (see annotated figure 1 below), 
-the first end of the housing comprising a connector (38, figure 10) configured to be secured to a syringe barrel [0051]; 
a cannula (55, figure 10) positioned within the housing; and 
a seal (50, figure 10) arrangement positioned within the housing and movable through the first and second portions of the housing (see annotated figure 1 below), wherein the wall of the first portion of the housing directly contacts the wall of the second portion providing an axial and a radial interference between the first portion and the second portion of the housing (see annotated figure 1 below).
Sanders1 fails to teach the seal arrangement comprising a membrane, while it appears to have a membrane (see annotated figure 1 below) the membrane is not specifically noted.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 additionally teaches the seal (or collet, 32) positioned within the housing and movable within the housing, the seal arrangement comprising a membrane (34) ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added the membrane of Sanders2 to Sanders1 in order to provide a fluid tight seal. 
Sanders 1 and 2 both fail to teach the axial interference restricts pulling the first portion away from the second portion of the housing and pushing the first portion farther into the second portion of the housing, and the radial interference restricts twisting of between the first portion of the housing relative to[[and]] the second portion of the housing.
Palma teaches a two part fluid delivery device (abstract) there by being drawn to solving a related problem i.e, the coupling of two members (210- side portion and  230- hub portion, figure 4) that forms an integrated housing (or hub assembly, 200- figure 4, [0071] and [0073]). Palma teaches the axial interference (or lock catch, prevents further movement in that direction, [0078]). Palma teaches the keys (238, fig 6, [0083]) prevent rotational movement. This prevent unwanted movement between the two parts or an unintentional decoupling of the parts [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date that current axial interference mechanism of Sanders1 and 2 as seen in greater detail in figure 4 below would preformed similarly to Palma as they are shaped similarly. While the radial interference of Sanders1 and 2 is not as clearly mapped to Palma, adding a radial interference to prevent rotational movement as taught by Palma would have created the benefit of reducing unwanted movement and potential decoupling.

    PNG
    media_image1.png
    855
    649
    media_image1.png
    Greyscale

Figure 1: annotated to show the first and second portions
With regard to claims 2-6 please see motivation at the end:
With regards to claim 2, Sanders1 discloses the second portion of the housing engages an outer surface of the wall of the first portion of the housing to provide the axial interference between the first portion of the housing and the second portion of the housing (see figure 1 above)
Sanders1 fails to disclose wherein the wall of the second portion of the housing comprises an annular triangular interface, and wherein the annular triangular interface of the second portion of the housing engages an outer surface of the wall of the first portion of the housing to provide the axial interference between the first portion of the housing and the second portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the patient interface comprises an annular triangular interface (or collet interface 110, see Sanders’ Figure 16 which had been reproduced and annotated below in Figure 2, [0091] and Figure 44 which better illustrates the triangular interface is annular), the annular triangular interface engages with the housing to provide the axial interference between the two (see Sanders’ Figure 26 which had been reproduced and annotated below in Figure 3).

    PNG
    media_image2.png
    860
    692
    media_image2.png
    Greyscale

Figure 2: Triangular Interface of patent connector

    PNG
    media_image3.png
    507
    420
    media_image3.png
    Greyscale

Figure 3: showing the engagement means per claim 2 and the planer interface/ projections on the housing for claims 3-5, 7-8, and 13 

With regards to claim 3, Sanders1 fails to disclose the annular triangular interface of the second portion of the housing engages a planar interface on the outer surface of the first portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the annular triangular interface of the patient connecter engages with a planar interface of the housing (see Sanders Figure 26 which had been reproduced and annotated above in Figure 3).

With regards to claim 4, Sanders1 fails to disclose the planar interface of the first portion of the housing extends about perpendicularly to a longitudinal axis of the housing
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the planar interface of the housing extends about perpendicularly to a longitudinal axis of the housing (see Sanders Figure 26 which had been reproduced and annotated above in Figure 3, which shows a planar projection that extends perpendicularly to the longitudinal axis).

With regards to claim 5, Sanders1 fails to disclose wherein the annular triangular interface of the second portion of the housing comprises a pointed end configured to engage a portion of the planar interface of the first portion of the housing
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
 Sanders2 teaches the annular triangular interface of the patient interface comprises a pointed (inherent that a triangle has a pointed end) end configured to engage a portion of the planar interference of the housing (see Sanders Figure 26 which had been reproduced and annotated above in Figure 3 where the triangular interface engages with locking member / projection 60 [0093]).

With regards to claim 6, Sanders1 fails to disclose the annular triangular interface of the second portion of the housing further comprises a radially inwardly sloped surface extending from the pointed end of the annular triangular interface.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
 Sanders2 teaches the annular triangular interface of the patient connector further comprises a radially inwardly sloped surface extending from the pointed end of the annular triangular interface (see Sanders Figure 16 which had been reproduced and annotated above in Figure 2 above which shows an inwardly sloped surface clearly seen on “the mirror image side which is not marked up”, it is also inherent that a right angle triangle will have a slope otherwise known as the hypotenuse).
Regarding claim 2-6:
It would have been obvious to one of ordinary skill in the art before the effective filing date to have connected the first and second portions of the housing of Sanders1 using any known means such as by using the interface as taught in Sanders2 in order decrease the complexity of manufacturing by allowing for easier addition of the seal which resides within the housing verses having to form the housing around the seal. Sanders2 teaches a triangularly shaped interface on the “second portion” with a reciprocal interface to receive the triangular interface on the “first portion”.

Sanders 1 and 2 both fail to teach the axial interference restricts pushing the first portion further into the second portion of the housing. 
Palma teaches a two part fluid delivery device (abstract) there by being drawn to solving a related problem i.e, the coupling of two members (210- side portion and  230- hub portion, figure 4) that forms an integrated housing (or hub assembly, 200- figure 4, [0071] and [0073]). Palma teaches the axial interference (or lock catch, prevents further movement in that direction, [0078]). Palma teaches the keys (238, fig 6, [0083]) prevent rotational movement. This prevent unwanted movement between the two parts or an unintentional decoupling of the parts [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date that current axial interference mechanism of Sanders1 as seen in greater detail in figure 4 below would preformed similarly to Palma as they are shaped similarly. While the radial interference of Sanders1 is not as clearly mapped to Palma, adding a radial interference to prevent rotational movement as taught by Palma would have created the benefit of reducing unwanted movement and potential decoupling.


With regard to claims 7-17 please see motivation at the end:
With regards to claims 7-8, Sanders1 fails to disclose an outer surface of the wall of the first portion of the housing comprises a plurality of projections, the plurality of projections of the first portion of the housing engaging an inner surface of the wall of the second portion of the housing to provide the radial interference between the first portion of the housing and the second portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the housing comprising a plurality of projections (or locking member 60, Figure 26), the plurality of projections of the housing engaging the patient connertor to provide the radial interference between the two (see Sanders Figure 26 which had been reproduced and annotated above in Figure 3, the circled part highlights the engagement features).

With regards to claim 9, Sanders1 fails to disclose the plurality of projections are spaced apart around a circumference of the wall of the first portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the plurality of projections are spaced apart around a circumference of the housing’s wall ([0087] discloses a plurality of locking members/ projections are spaced apart and around a circumference of the housing and [0086] in order to receive the patient connector.

With regards to claim 10, Sanders1 fails to disclose the plurality of projections each extend radially outward from the wall of the first portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the plurality of projections each extend radially outward from the housing (Figure 9 shows the projections extending outward from the housing, please note technically the projections are on the collet/ seal which is part of the housing thereby still meeting the limitations).

With regards to claim 11, Sanders1 fails to disclose the plurality of projections are configured to press into the inner surface of the wall of the second portion of the housing, when the first portion of the housing is connected to the second portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the plurality of projections are configured to press into the second portion of the housing, when the first portion of the housing is connected to the second portion of the housing ([0086] which discloses the projections 60 extend outwardly within the housing 12 when engaged with the patient connector 14 thereby pressing into the “first portion”).

With regards to claims 12 and 14, Sanders1 fails to disclose the second portion of the housing comprises a plurality of teeth, the plurality of teeth of the second portion of the housing engaging an outer surface of the wall of the first portion of the housing to provide the axial interference between the first portion of the housing and the second portion of the housing per claim 12 and each of the plurality of teeth extend in an axial direction per claim 14
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the patient connector comprises a plurality of teeth (extending axially per claim 14), the plurality of teeth (as seen in figure 13 (110/102)  or Figure 31 which provides a different angle which shows radial extension and multiple teeth) of the patient connector engaging an outer surface of the wall of the housing to provide the axial interference between the first portion of the housing and the second portion of the housing (Sanders discloses multiple species for the axial interference just as applicant claims (ie the annular triangular ring (claim 2) and teeth (claim 12) the “teeth” can be seen in Sanders’ Figure 13  (110/102) where the collet has axial spaces/ gaps while the annular ring can clearly been seen in Sanders figure 44 which shows a solid configuration).

With regards to claim 13, Sanders1 fails to disclose the outer surface of the first portion of the housing comprises a plurality of projections, the plurality of projections of the first portion of the housing engaging an inner surface of the wall of the second portion of the housing to provide the radial interference between the first portion of the housing and the second portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
 Sanders2 teaches the housing comprising a plurality of projections (or locking member 60, Figure 26), the plurality of projections of the “first portion” of the housing engaging the “second portion” or patient connector to provide the radial interference between the two parts (see Sanders Figure 26 which had been reproduced and annotated above in Figure 3, the circled part highlights the engagement features).

With regards to claim 15, Sanders fails to disclose each of the plurality of teeth are configured to press into the outer surface of the first portion of the housing, when the second portion of the housing is connected to the first portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches each of the plurality of teeth are configured to press into the outer surface of the “first portion” of the housing, when the “:second portion” or patient connector is connected to the housing (interface engages with locking member / projection 60 [0093]).

With regards to claim 16, Sanders1 fails to disclose the plurality of teeth provide uneven distribution of stress between the outer surface of the first portion of the housing and the second portion of the housing, when the second portion of the housing is connected to the first portion of the housing.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the plurality of teeth provide uneven distribution of stress between the outer surface of the “first portion” of the housing and the second portion or “patient connector”, when the two parts are connected (this is inherent since the teeth only contact select points of the first portion thereby the contact areas having stress and non-contact areas having no stress thereby providing uneven distribution).

With regards to claim 17, Sanders1 fails to disclose the plurality of teeth are disposed about and extend from an annular first end of the second portion, and wherein the plurality of teeth are spaced apart and separated by a substantially planar surface.
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the plurality of teeth are disposed about and extend from an annular first end of the second portion (the “teeth” can be seen in Sanders’ Figure 13 (110/102) where the connecter has axial spaces/ gaps and the teeth extend in an annular fashion at the first end 104 [0091]) and wherein the teeth are spaced apart and separated by a substantially planar surface (see Fig 31 which shows the planar section).
With regards to claims 7-17:
It would have been obvious to one of ordinary skill in the art before the effective filing date to have connected the first and second portions of the housing of Sanders1 using any known means such as using projections or teeth as taught in Sanders2 in order decrease the complexity of manufacturing by allowing for easier addition of the seal which resides within the housing verses having to form the housing around the seal. Sanders2 teaches the use of projection on a “first portion” to form a connection between a “second portions”
Sanders 1 and 2 both fail to teach the radial interference restricts twisting of the first portion relative to the second portion of the housing. 
Palma teaches a two part fluid delivery device (abstract) there by being drawn to solving a related problem i.e, the coupling of two members (210- side portion and  230- hub portion, figure 4) that forms an integrated housing (or hub assembly, 200- figure 4, [0071] and [0073]). Palma teaches the axial interference (or lock catch, prevents further movement in that direction, [0078]). Palma teaches the keys (238, fig 6, [0083]) prevent rotational movement. This prevent unwanted movement between the two parts or an unintentional decoupling of the parts [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a radial interference to prevent rotational movement as taught by Palma as would have created the benefit of reducing unwanted movement and potential decoupling. (N.B. the radial interference of Sanders1 and 2 is not as clearly mapped to Palma.)

With regards to claim 19, Sanders1 fails to disclose the plurality of teeth are connected together about the annular first end of the second portion of the housing. 
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the plurality of teeth are connected together about the annular first end of the second portion of the housing (see sanders figures 12 and 13 and 31 which shows the teeth connected together by a planar surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have connected the first and second portions of the housing of Sanders1 using connected teeth projections as taught in Sanders2 in order decrease the complexity of manufacturing by allowing for easier addition of the seal which resides within the housing verses having to form the housing around the seal and by making the teeth projections more stable by connecting them rather than having them “stand alone”. 

With regards to claim 20, Sanders1 fails to disclose the connector is rotatably mounted to the first portion of the housing, and wherein the cannula is secured to the connector and at least partially enclosed within the housing. 
Sanders2 teaches a unitary transfer vial (figure 18 and abstract) thereby being in the same field of endeavor as Sanders1. Sanders2 does not teach a two part housing but it does teach an interface between two parts (the syringe adapter 12 and the patient connecter 14) which makes it related to how the two part housing of Sanders1 could be reasonably connected. 
Sanders2 teaches the connector is rotatably mounted to the first portion of the housing ([0083] in particular lines 10-12 which allow for the syringe attachment to be connected to the housing via rotating it about the threaded attachment), and wherein the cannula is secured to the connector and at least partially enclosed within the housing ([0083] in particular lines 12-14 and Figures 8 or 22 which shows the cannula 28 connected to the syringe attachment which is connected to the housing, Figure 22 does not actually label the cannula though it is clear which part is the cannula).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have connected the first and second portions of the housing of Sanders1 using rotatable connection as taught in Sanders2 in order provide physical confirmation of connecting the two parts together instead of pushing the two parts together and hoping you pushed them together firmly. 

With regards to claim 21, Sanders1 discloses the axial interference is directly between an area of an outer surface of the wall of the first portion and the wall of the second portion, and wherein the radial interference is directly between another area of the outer surface of the wall of the first portion and an area of an inner surface of the wall of the second portion (see annotated figure 4 below).

    PNG
    media_image4.png
    824
    721
    media_image4.png
    Greyscale

Figure 4: annotated for claim 21

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0303601 A1 discloses a fluid transfer system in [0128] which states the housing maybe made integrally or formed in two parts using a variety of means for connection to include mechanical connection or interference fits.
US 2014/0246616 A1 discloses a fluid transfer system in [0152] which states the housing maybe made integrally or formed in two parts using a triangular welding shape (Fig 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781